Case 0:21-cv-60439-WPD Document 1-3 Entered on FLSD Docket 02/24/2021 Page 1 of 10




                                                                   IN THE CIRCUIT COURT OF THE
                                                                   17TH JUDICIAL CIRCUIT IN AND
                                                                   FOR BROWARD COUNTY, FLORIDA

       MARIE PIERRE,                                               CASE NO.

                  Plaintiff,

       V.

 BROWARD COUNTY SCHOOL BOARD,
 a political subdivision of the State of Florida,

                  Defendant.
       - - - - - - - - - - - - - - - -I

                                                    COMPLAINT

                 Plaintiff, MARIE PIERRE (hereinafter "Plaintiff'), by and through the undersigned

       counsel, hereby sues Defendant, BROW ARD COUNTY PUBLIC SCHOOLS (hereinafter

       "Defendant"), and in support avers as follows:

                                            GENERAL ALLEGATIONS

       I. This is an action by the Plaintiff for damages exceeding $30,000 excluding attorneys' fees or

            costs and other relief for Defendant's discriminatory treatment under the Florida Civil

             Rights Act ("FCRA"), §§ 760.01-760.11 ; and Title VII of the Civil Rights Act of 1964, 42

            U.S .C. §2000e-2 ("Title VII").

  2.        Plaintiff was at all times relevant to this action, and continues to be, a resident of

            Broward County, Florida, within the jurisdiction of this Honorable Court.




                                                           1
Case 0:21-cv-60439-WPD Document 1-3 Entered on FLSD Docket 02/24/2021 Page 2 of 10




  3.   Plaintiff is a member of a class protected under the Florida Civil Rights Act (FCRA) because

       the terms, conditions, and privileges of her employment were altered because of her religion ;

       Plaintiff is a Seventh Day Adventist.

  4.   Defendant, is a Limited Liability Company having a place of business in Broward County,

       Florida, where Plaintiff worked for Defendant.

  5.   Venue is proper in Broward County because all of the actions complained of herein occurred

       within Broward County.

  6.   Defendants were "persons" and/or "employers" pursuant to Florida Civil Rights Act of 1992,

       Fla. Stat. Section 760.01, et seq. since it employs fifteen (15) or more employees for the

       applicable statutory period; and it is subject to the employment discrimination provisions of the

       applicable statute, the FCRA.

  7.   At all times material hereto, Plaintiff was an "employee" within the meaning of Florida Civil

       Rights Act of 1992, Fla Stat. Section 760, et seq. and is subject to the employment

       discrimination provisions of the applicable statutes.

  8.   Plaintiff previously filed a timely charge of employment discrimination with the Equal

       Employment Opportunity Commission, on or about. This charge was duly filed with the Florida

       Commission on Human Relations.

  9.   Declaratory, injunctive, legal and equitable relief sought pursuant to the laws set forth above

       together with attorneys' fees , costs and damages.

  10. All conditions precedent for the filing of this act ion before this Court have been previously

       met, including the exhaustion of all pertinent administrative procedures and remedies.




                                                     2
Case 0:21-cv-60439-WPD Document 1-3 Entered on FLSD Docket 02/24/2021 Page 3 of 10




                                        FACTUAL ALLEGATIONS


   11. Plaintiff applied for a position as a bus attendant for the Broward County School District on or

       about December 2019.

   12. Plaintiff was called in for an interview on or about January 2020.

   13. On the day of her interview, Plaintiff was told that she was fit for the job and that training for

      the position would be held on Saturdays.

   14. Plaintiff explained that due to her religion she would be able to attend every day except for

      Saturdays.

   15. Plaintiffs religion is Seventh Day Adventist.

   16. After the interview, Plaintiff was later advised that she would not be getting the position that

      she was hired for.

   17. Upon infom1ation and belief, Plaintiff was denied the position because of her religion and

      Defendant's Failure to accommodate her request for training on days other than Saturdays.

   18. Any reason given by the Defendant for the tennination (if any) is pretextual.




                                               COUNTI
                      Religion-Based Discrimination in Violation of the FCRA

   19. Plaintiff re-adopts each and every factua l allegation as stated in paragraphs 1 through 28 above

      as if set out in full herein.

   20. Plaintiff is a member of a protected class under the FCRA.

   21. By the conduct describe above, Defendant has engaged in discrimination against Plaintiff

      because of Plaintiffs disability and subjected the Plaintiff to religion-based animosity.

                                                    3
Case 0:21-cv-60439-WPD Document 1-3 Entered on FLSD Docket 02/24/2021 Page 4 of 10



    22. Such discrimination was based upon the Plaintiffs religion in that Plaintiff would not have

       been the object of discrimination but for the fact that Plaintiff is a Seventh Day Adventist.

    23. Defendant's conduct complained of herein was willful and in disregard of Plaintiffs protected

       rights. Defendant and its supervisory perso1mel were aware that discrimination based on an

       employee's religion was unlawful but acted in reckless disregard of the law.

    24. At all times material hereto, the employees exhibiting discriminatory conduct towards Plaintiff

       possessed the authority to affect the terms, conditions, and privileges of Plaintiffs

       employment with the Defendant.

   25. Defendant retained all employees who exhibited discriminatory conduct toward the Plaintiff

       and did so despite the knowledge of said employees engaging in discriminatory actions.

   26. As a result of Defendant's actions, as alleged herein, Plaintiff has been deprived ofrights, has

       been exposed to ridicule and embanassment, and has suffered emotional distress and damage.

   27. The actions of the Defendant and/or its agents were willful, wanton, and intentional , and with

       malice or reckless indifference to the Plaintiffs statutorily protected rights, thus entitling

       Plaintiff to damages in the form of compensatory and punitive damages pursuant to federal

       law, to punish the Defendant for its actions and to deter it, and others, from such action in the

       future.

   28 . Plaintiff has suffered and will continue to suffer both ineparable injury and compensable

       damages as a result of Defendant's discriminatory practices unless and until this Honorable

       Court grants relief.

 WHEREFORE, Plaintiff respectfully prays for the following relief against Defendant:

            A. Adjudge and decree that Defendant has violated the FCRA, and has done so willfully,

                 intentionally and with reckless disregard for Plaintiffs rights ;

                                                      4
Case 0:21-cv-60439-WPD Document 1-3 Entered on FLSD Docket 02/24/2021 Page 5 of 10




            B. Enter a judgment requiring that Defendant pay Plaintiff appropriate back pay,

                benefits' adjustment, and prejudgment interest at amounts to be proved at trial for the

                unlawful employment practices described herein ;

            C. Enter an award against Defendant and award Plaintiff compensatory damages for

                mental anguish, personal suffering, and loss of enjoyment of life;

            D. Award Plaintiff the costs of this action, together with a reasonable attorneys' fees; and

            E. Grant Plaintiff such additional relief as the Court deems just and proper under the

                circumstances.



                                                COUNT II
                                  Retaliation in Violation of the FCRA

 30.    Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-18 of this

        complaint as if set out in full herein.

 31 .   Plaintiff is a member of a protected class under the FCRA.

 32 .   By the conduct describe above, Defendant retaliated against Plaintiff for exercising rights

        protected under the FCRA.

 33.    Defendant's conduct complained of herein was willful and in disregard of Plaintiffs protected

        rights. Defendant and its supervisory personnel were aware that discrimination on the basis of

        Plaintiffs sex, national origin and/or disability was unlawful but acted in reckless disregard of

        the law.

 34.    As a result of Defendant's actions, as alleged herein, Plaintiff has been deprived ofrights, has

        been exposed to ridicule and embarrassment, and has suffered emotional distress and damage.

 35 .   The conduct of Defendant, by and through the conduct of its agents, employees, and/or

        representatives , and the Defendant's failure to make prompt remedial action to prevent


                                                    5
Case 0:21-cv-60439-WPD Document 1-3 Entered on FLSD Docket 02/24/2021 Page 6 of 10




        continued discrimination against the Plaintiff, deprived the Plaintiff of statutory rights under

        state law.

 36.    The actions of the Defendant and/or its agents were willful, wanton, and intentional, and with

        malice or reckless indifference to the Plaintiffs statutorily protected rights, thus entitling

        Plaintiff to damages in the fom1 of compensatory and punitive damages pursuant to federal

        law, to punish the Defendant for its actions and to deter it, and others, from such action in the

        future. Plaintiff has suffered and will continue to suffer both irreparable injury and

        compensable damages as a result of Defendant's discriminatory practices unless and until this

        Honorable Court grants relief.

 WHEREFORE , Plaintiff respectfully prays for the following relief against Defendant:

        A . Adjudge and decree that Defendant has violated the FCRA, and has done so willfully,

            intentionally, and with reckless disregard for Plaintiffs rights ;

        B. Enter an award against Defendant and award Plaintiff compensatory damages for mental

            anguish, personal suffering, and loss of enjoyment of life;

        C. Require Defendant to place Plaintiff to the position of full time Patrol Officer at the rate of

            pay and with the full benefits Plaintiff would have had Plaintiff not been discriminated

            against by Defendant, or in lieu ofreinstatement;

        D. Award Plaintiff the costs of this action, together with a reasonable attorneys' fees ; and Grant

            Plaintiff such additional relief as the Court deems just and proper under the circumstances.




                                            COUNT III
                       Religion-Based Discrimination in Violation of Title VII

 37.    Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-33 of this

        complaint as if set out in full herein.


                                                     6
Case 0:21-cv-60439-WPD Document 1-3 Entered on FLSD Docket 02/24/2021 Page 7 of 10




 38.    Plaintiff is a member of a protected class under§ 1981.

 39.    By the conduct describe above, Defendants have engaged in discrimination against

        Plaintiff because of Plaintiff's race and subjected the Plaintiff to religion-based animosity.

 40.    Such discrimination was based upon the Plaintiff's race in that Plaintiff would not have

        been the object of discrimination but for the fact that Plaintiff is a Seventh Day Adventist.

 41.    Defendants ' conduct complained of herein was willful and in disregard of Plaintiff's

        protected rights. Defendants and their supervisory personnel were aware that discrimination on

        the basis ofreligion was unlawful but acted in reckless disregard of the law.

 42.    At all times material hereto, the employees exhibiting discriminatory conduct towards

        Plaintiff possessed the authority to affect the terms, conditions, and privileges of Plaintiff's

        employment with the Defendants.

 43.    Defendants retained all employees who exhibited discriminatory conduct toward the

        Plaintiff and did so despite the knowledge of said employees engaging in discriminatory

        actions.

 44.    As a result of Defendants' actions, as alleged herein, Plaintiff has been deprived ofrights,

        has been exposed to ridicule and embarrassment, and has suffered emotional distress and

        damage.

 45 .   The conduct of Defendants, by and through the conduct of their agents, employees, and/or

        representatives, and the Defendants' failure to make prompt remedial action to prevent

        continued discrimination against the Plaintiff, deprived the Plaintiff of statutory rights under

        federal law.

 46.    The actions of the Defendants and/or their agents were willful, wanton, and intentional,

        and with malice or reckless indifference to the Plaintiff's statutorily protected rights, thus

        entitling Plaintiff to damages in the form of compensatory and punitive damages pursuant to

                                                    7
Case 0:21-cv-60439-WPD Document 1-3 Entered on FLSD Docket 02/24/2021 Page 8 of 10




        federal law, to punish the Defendants for their actions and to deter it, and others, from such

        action in the future.

 4 7.   Plaintiff has suffered and will continue to suffer both irreparable injury and compensable

        damages as a result of Defendants' discriminatory practices unless and until this Honorable

        Court grants relief.

 48.    So that Plaintiffs rights may be protected, Plaintiff has retained the undersigned counsel

        who is entitled to attorney's fees pursuant to 42 U.S.C. § 1988, the Civil Rights Attorneys Fee

        Award Act.

 WHEREFORE, Plaintiff respectfully prays for the following relief against Defendant:

           A. Adjudge and decree that Defendant has violated Title VII, and has done so willfully,

                intentionally, and with reckless disregard for Plaintiffs rights ;

           B. Enter a judgment requiring that Defendant pay Plaintiff appropriate back pay, benefits'

               adjustment, and prejudgment interest at amounts to be proved at trial for the unlawful

               employment practices described herein;

           C. Enter an award against Defendant and award Plaintiff compensatory damages for

               mental anguish, personal suffering, and loss of enjoyment of life;

           D. Require Defendant to reinstate Plaintiff to the position at the rate of pay and with the

               full benefits Plaintiff would have had Plaintiff not been discriminated against by

               Defendant, or in lieu of reinstatement, award front pay;

           E. Award Plaintiff the costs of this action, together with a reasonable attorney fees; and

           F. Grant Plaintiff such additional relief as the Comi deems just and proper under the

               circumstances.




                                                     8
Case 0:21-cv-60439-WPD Document 1-3 Entered on FLSD Docket 02/24/2021 Page 9 of 10




                                                COUNTIV
                                    Retaliation in Violation of Title VII

 49. Plaintiff re-adopts each and every general and factual allegation as stated in paragraphs 1-18 of thi s

     complaint as if set out in full herein.

  50. Plaintiff is a member of a protected class under Title VII.

 51. By the conduct described above, Defendant retaliated against Plaintiff for exerc1s111g rights

     protected under the Title VII.

 52 . Defendant's conduct complained of herein was willful and in disregard of Plaintiffs protected

     rights. Defendant and its supervisory personnel were aware that discrimination on the basis of

     Plaintiffs national origin was unlawful but acted in reckless disregard of the law .

 53 . As a result of Defendant's actions, as alleged herein, Plaintiff has been deprived ofrights, has been

     exposed to ridicule and embarrassment, and has suffered emotional distress and damage.

 54. The conduct of Defendant, by and through the conduct of its agents, employees, and/or

     representatives, and the Defendant's failure to make prompt remedial action to prevent continued

     discrimination against the Plaintiff, deprived the Plaintiff of statutmy rights under federal law.

 55. The actions of the Defendant and/or its agents were willful, wanton, and intentional, and with

     malice or reckless indifference to the Plaintiffs statutorily protected rights, thus entitling Plaintiff

     to damages in the form of compensatory and punitive damages pursuant to federal law, to punish

     the Defendant for its actions and to deter it, and others, from such action in the future.

 56. Plaintiff has suffered and will continue to suffer both irreparable injury and compensable damages

     as a result of Defendant's discriminatory practices unless and until this Honorable Court grants

     relief.

 WHEREFORE, Plaintiffs respectfully prays for the following relief against Defendant:

               A. Adjudge and decree that Defendant has violated Title VII, and has done so willfully,


                                                      9
Case 0:21-cv-60439-WPD Document 1-3 Entered on FLSD Docket 02/24/2021 Page 10 of 10




                intentionally, and with reckless disregard for Plaintiffs rights;

            B. Enter a judgment requiring that Defendant pay Plaintiff appropriate back pay, benefits'

                adjustment, and prejudgment interest at amounts to be proved at trial for the unlawful

                employment practices described herein;

            C. Enter an award against Defendant and award Plaintiff compensatory damages for

                mental anguish, personal suffering, and loss of enjoyment of life;

            D. Require Defendant to reinstate Plaintiff to the position at the rate of pay and with the

                full benefits Plaintiff would have had Plaintiff not been discriminated against by

                Defendant, or in lieu ofreinstatement, award front pay;

            E. Award Plaintiff the costs of this action, together with a reasonable attorneys' fees; and

            F. Grant Plaintiff such additional relief as the Court deems just and proper under the

                circumstances.




                                        JURY TRIAL DEMAND
           Plaintiff demands a trial by jury on all issues triable as of right by a jury.


    Dated: January 26, 2021                                Respectfully submitted,

                                                           Isl Peter M. Hoogerwoerd
                                                           Peter Michael Hoogerwoerd , Esq.
                                                           Fla. Bar No. 0188239
                                                           pmh@rgpattorneys.com
                                                           Attorney for Plaintiff
                                                           Courthouse Tower
                                                           44 West Flagler Street
                                                           Suite 2200
                                                           Miami, Florida 3 313 0
                                                           Telephone: (305) 416-5000
                                                           Facsimile: (305) 416-5005




                                                      10
